J-S43031-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 TED M. ROHM, AN INDIVIDUAL       :        IN THE SUPERIOR COURT OF
                                  :             PENNSYLVANIA
                 Appellant        :
                                  :
            v.                    :
                                  :
 DUTCH CREEK ESTATES              :
 HOMEOWNERS' ASSOCIATION, INC., :
 A PENNSYLVANIA NON-PROFIT        :
 CORPORATION; ELITE MANAGEMENT :
 SERVICES GROUP, INC., A          :
 PENNSYLVANIA CORPORATION;        :
 INNOVATIVE MANAGEMENT BY         :
 BUCCI, LLC (D/B/A ELITE          :
 MANAGEMENT SERVICES GROUP,       :
 INC.), AN OHIO LIMITED LIABILITY :
 COMPANY AND PENNSYLVANIA         :
 REGISTERED FOREIGN LIMITED       :
 LIABILITY COMPANY; PAUL S.       :
 PIEFFER, AN INDIVIDUAL; ONORATO :
 BUCCI, AN INDIVIDUAL; JUSTIN     :
 BURGH, AN INDIVIDUAL; VINCENT    :
 JAMES SACCO, AN INDIVIDUAL;      :
 JOHN BARNES, AN INDIVIDUAL; AND :
 NATHAN AND TRACEY YOUNG,         :
 HUSBAND AND WIFE                 :
                                  :
                 Appellees        :             No. 321 WDA 2020

              Appeal from the Order Entered January 24, 2020
               In the Court of Common Pleas of Butler County
                      Civil Division at No(s): 18-10990


BEFORE: SHOGAN, J., STABILE, J., and KING, J.

JUDGMENT ORDER BY KING, J.:                  FILED DECEMBER 21, 2020

     Appellant, Ted M. Rohm, appeals pro se from the order entered in the

Butler County Court of Common Pleas, which sustained the preliminary

objections of Appellees, Dutch Creek Estates Homeowners’ Association, Elite
J-S43031-20


Management Services Group, Inc., Innovative Management by Bucci, LLC

(d/b/a Elite Management Services Group, Inc.), Paul S. Pieffer, Onorato Bucci,

Justin Burgh, Vincent James Sacco, and John Barnes, and dismissed

Appellant’s entire amended complaint with prejudice. We transfer this case

to Commonwealth Court due to our lack of appellate jurisdiction.

      As a prefatory matter, Appellees object to the jurisdiction of this Court.

See Appellees’ Brief at 17-19. “[I]n deciding whether this Court has appellate

jurisdiction, we must consider all of the potential issues underlying the parties’

theories of the case. If any potential substantive issue (or participation of a

particular party) invokes the Commonwealth Court’s jurisdiction, transfer is

appropriate, and we must transfer prior to reaching the merits of the appeal.”

Mohn v. Bucks County Republican Committee, 218 A.3d 927, 934

(Pa.Super. 2019) (en banc) (emphasis in original).             Significantly, the

Commonwealth Court is vested with exclusive jurisdiction over appeals

involving not-for-profit corporations. See 42 Pa.C.S.A. § 762(a)(5).

      Instantly, Appellant’s claims relate to the corporate affairs of a not-for-

profit condominium association and its board members. Thus, jurisdiction of

this matter is properly vested in the Commonwealth Court.            See Skytop

Meadow Community Ass’n, Inc. v. Paige, 177 A.3d 377 (Pa.Cmwlth. 2017)

(noting appellants initially filed notice of appeal with Superior Court, which

transferred matter; Commonwealth Court possessed jurisdiction over appeal

involving   action   by   homeowners    association);   King    v.   Riverwatch


                                      -2-
J-S43031-20


Condominium Owners Ass’n, 27 A.3d 276 (Pa.Cmwlth. 2011), appeal

denied, 616 Pa. 665, 50 A.3d 693 (2012) (stating Superior Court transferred

appeal    involving     non-profit     condominium   owners   association,   and

Commonwealth Court has jurisdiction over appeals involving corporate affairs

of non-profit corporations and statutes regulating those affairs).1 Accordingly,

we transfer this case to the Commonwealth Court.

       Appeal transferred.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2020




____________________________________________


1“This Court is not bound by decisions of the Commonwealth Court. However,
such decisions provide persuasive authority, and we may turn to our
colleagues on the Commonwealth Court for guidance when appropriate.”
Petow v. Warehime, 996 A.2d 1083, 1089 n.1 (Pa.Super. 2010), appeal
denied, 608 Pa. 648, 12 A.3d 371 (2010).

                                           -3-